IN THE

          SUPREME COURT OF THE STATE OF ARIZONA
                               DAVID STAMBAUGH,
                                Plaintiff/Appellant,

                                        v.

 MARK KILLIAN, ACTING IN HIS CAPACITY AS DIRECTOR OF THE ARIZONA DEPARTMENT OF
 AGRICULTURE; ARIZONA DEPARTMENT OF AGRICULTURE, AN AGENCY OF THE STATE OF
  ARIZONA; SUZETTE TAYLOR, ACTING IN HER CAPACITY AS STATE BRAND CLERK AT THE
  ARIZONA DEPARTMENT OF AGRICULTURE; STATE OF ARIZONA; AND EUREKA SPRINGS
CATTLE CO., LLC, AN ARIZONA LIMITED LIABILITY COMPANY AND REAL PARTY IN INTEREST,
                               Defendants/Appellees.

                               No. CV-16-0217-PR
                               Filed August 3, 2017

                Appeal from the Superior Court in Maricopa County
                    The Honorable John Christian Rea, Judge
                               No. CV2012-017523
                         REVERSED AND REMANDED

                   Opinion of the Court of Appeals, Division One
                             240 Ariz. 353 (App. 2016)
                                    VACATED

COUNSEL:

Paul R. Orme, Mark A. McGinnis (argued), R. Jeffrey Heilman, Salmon Lewis & Weldon,
PLC, Phoenix, Attorneys for David Stambaugh

Mark Brnovich, Arizona Attorney General, Kathleen P. Sweeney, Senior Appellate
Counsel, Christopher William McCormack (argued), Assistant Attorney General,
Phoenix, Attorneys for Mark Killian, the Arizona Department of Agriculture, Suzette
Taylor, and the State of Arizona




                                         1
                           STAMBAUGH v. KILLIAN, et al.
                               Opinion of the Court

JUSTICE BRUTINEL authored the opinion of the Court, in which CHIEF JUSTICE
BALES, VICE CHIEF JUSTICE PELANDER, JUSTICES TIMMER, BOLICK, and GOULD,
and JUDGE PETERSON joined. JUSTICE BOLICK filed a concurring opinion.

JUSTICE BRUTINEL, opinion of the Court:

¶1            Arizona Revised Statute § 3-1261(B) provides that no two brands of the
same design or figure shall be adopted or recorded. Nonetheless, the Arizona
Department of Agriculture (“Department”) allowed Eureka Springs to record a “bar
seven” brand (—7), even though it was identical to a previously recorded brand owned
by David Stambaugh, because it was placed on a different location on the animals. We
hold that the plain language of the statute precludes the Department from recording “two
brands of the same design or figure” regardless of their location.

                                   I. BACKGROUND

¶2             Eureka Springs planned to move its bar-seven branded cattle from
California to Arizona. Rather than re-brand the cattle, it applied to the Department to
use the bar seven brand in Arizona. Stambaugh had previously recorded an identical
brand in Arizona. Eureka Springs’ cattle, however, are branded on their left rib, and
Stambaugh’s cattle are branded on their left hip. Because the brands are identical, the
Department’s brand clerk twice rejected Eureka Springs’ application but was eventually
overruled by her supervisors. Because the brands were placed on different locations on
the cattle, the Department approved Eureka Springs’ brand.

¶3            When the Department publicly advertised Eureka Springs’ request to
record its brand pursuant to A.R.S. § 3-1261(C), Stambaugh filed a protest. The
Department rejected the protest and issued a certificate to Eureka Springs approving and
recording its bar seven brand applied to the left rib.

¶4            Stambaugh sued the Department, and both parties moved for summary
judgment. The superior court granted the Department’s motion in part, explaining that
“A.R.S. § 3-1261 and related statutes give the [Department] and its employees discretion,
as a matter of law, to consider the location of a brand on an animal in determining
whether two brands are of the same design or figure.” The superior court remanded the




 Justice John R. Lopez has recused himself from this case. Pursuant to article 6, section
3, of the Arizona Constitution, the Honorable Michael D. Peterson, Presiding Judge of the
Graham County Superior Court, was designated to sit in this matter.


                                           2
                             STAMBAUGH v. KILLIAN, et al.
                                 Opinion of the Court

matter to the Department to conduct an administrative hearing on the brand and the
protest.

¶5            The court of appeals affirmed, holding that A.R.S. § 3-1261(B) is ambiguous.
Stambaugh v. Butler, 240 Ariz. 353, 356 ¶ 11, 358 ¶ 18 (App. 2016). Because the brands are
in separate locations, the court reasoned they are not identical, and the Department
therefore did not violate § 3-1261 when it approved Eureka Springs’ brand. See id. at 357
¶ 14. One judge dissented, reasoning that the phrase “design or figure” is unambiguous
and “excludes consideration of placement; both ‘design’ and ‘figure’ are defined to
include only a pattern, shape, or pictorial representation.” Id. at 358 ¶ 20 (Jones, J.,
dissenting).

¶6           We granted review because this case presents an issue of statewide
importance that is likely to recur. We have jurisdiction pursuant to article 6, section 5(3),
of the Arizona Constitution and A.R.S. § 12-120.24.

                                       II. DISCUSSION

   A. Standard of Review

¶7             We review the interpretation of statutes de novo. Wade v. Ariz. St. Ret. Sys.,
241 Ariz. 559, 561 ¶ 10 (2017). “Our primary goal is to effectuate the legislature’s intent.”
Id. “If the statute is subject to only one reasonable interpretation, we apply it without
further analysis.” Id. (citation omitted). Words in statutes should be read in context in
determining their meaning. See J.D. v. Hegyi, 236 Ariz. 39, 40–41 ¶ 6 (2014). In construing
a specific provision, we look to the statute as a whole and we may also consider statutes
that are in pari materia — of the same subject or general purpose — for guidance and to
give effect to all of the provisions involved. See David C. v. Alexis S., 240 Ariz. 53, 55 ¶ 9
(2016).

   B. A.R.S. § 3-1261(B) is unambiguous and does not include location.

¶8           Section 3-1261(B) states, “No two brands of the same design or figure shall
be adopted or recorded, but the associate director may, in his discretion, reject and refuse
to record a brand or mark similar to or conflicting with a previously adopted and
recorded brand or mark.”

¶9           The court of appeals majority determined that the statute is ambiguous and
held that it was within the Department’s discretion to consider a proposed brand’s
location on an animal to decide if it was the same “design or figure” as an already


                                              3
                            STAMBAUGH v. KILLIAN, et al.
                                Opinion of the Court

recorded brand. Stambaugh, 240 Ariz. at 356–58 ¶¶ 11–17. We disagree. The statutory
language, when considered in context and in relation to the statutory scheme, is
unambiguous and does not refer to the location of the brand.

¶10            We start with the statutory language. Because the statute does not define
“design or figure” we use the common meaning of those words. See State v. Pena, 235
Ariz. 277, 279 ¶ 6 (2014). “Design” is defined as “[a] drawing or sketch”; “[a] graphic
representation, especially a detailed plan for construction or manufacture”; and “[a]n
ornamental pattern.” Design, American Heritage Dictionary of the English Language 491
(5th ed. 2011). “Figure” is defined as “[a] written or printed symbol representing
something other than a letter, especially a number”; “[t]he outline, form, or silhouette of
a thing”; and “[a] pictorial or sculptural representation, especially of the human body.”
Figure, American Heritage Dictionary of the English Language 656 (5th ed. 2011). Based
on these definitions, the phrase “no two brands of the same design or figure” does not
refer to location as part of its meaning.

¶11           We next look to the statute as a whole to determine whether the provision
is subject to more than one reasonable interpretation. The Department, citing State v.
Sweet, 143 Ariz. 266, 269 (1985), posits that a statute may be found to be ambiguous if
there is uncertainty concerning the meaning of its terms or its scope when all its
provisions are examined. But here, the remaining provisions of the statute confirm that
subsection (B) can only reasonably be interpreted as barring the recording of two brands
of the same design or figure, even in different locations.

¶12            Subsection (G) of the statute provides, “It is unlawful to apply a recorded
brand in any location on an animal except as specified on the brand registration
certificate. The application of a brand in any other location is the equivalent of the use of
an unrecorded brand.” A.R.S. § 3-1261(G). Subsection (G) recognizes a distinction
between a brand and its location as specified on the registration. Reading “design or
figure” to incorporate location would conflate that distinction.

¶13           The Department unconvincingly argues otherwise. The Department
contends that subsection (G) requires this Court to interpret a brand’s design or figure as
including its proposed location. But subsections (B) and (G) serve different functions.
Subsection (B) refers to adopting and recording a brand. Adopting and recording a brand
is the province of the Department, and thus (B) governs the exercise of the Department’s
authority. Subsection (G), on the other hand, refers to applying a recorded brand.
Although the Department records brands, the livestock owner applies them, and the
owner, not the Department, is subject to criminal liability for a misapplication.
Subsection (G) is a directive to the livestock owners, not the Department. The limitation


                                             4
                            STAMBAUGH v. KILLIAN, et al.
                                Opinion of the Court

on brand placement by the owner in subsection (G) does not expand the limitation on the
Department’s authority to approve designs or figures under subsection (B).

¶14            Additionally, if location were included in “design or figure,” the second
sentence of subsection (G) would be superfluous. See City of Tucson v. Clear Channel
Outdoor, Inc., 209 Ariz. 544, 552 ¶ 31 (2005) (“Whenever possible, we do not interpret
statutes in such a manner as to render a clause superfluous.”). If the Department’s
interpretation were correct, placing a brand in a location other than the one specified on
the certificate would not be “the equivalent of the use of an unrecorded brand” — it
would be an unrecorded brand. Thus, this language in (G) would be unnecessary.
Equating a misapplied brand to an unrecorded brand, rather, serves the purpose of
putting ranchers on notice that placing a brand in a location other than the one specified
leads to the same criminal consequences as using an unrecorded brand. See A.R.S. § 3-
1269(A) (“A person who knowingly brands livestock with an unrecorded . . . brand is
guilty of a class 3 misdemeanor.”).

¶15            The court of appeals reasoned that “location” should be read into
subsection (B) because the surrounding subsections reference location. Stambaugh, 240
Ariz. at 356 ¶ 12. But under traditional methods of statutory interpretation, the opposite
is true — the fact that the legislature intentionally used the word “location” in other parts
of the statute and omitted it from subsection (B) suggests that location was not meant to
be part of subsection (B). City of Flagstaff v. Mangum, 164 Ariz. 395, 398 (1990) (“Where
the legislature uses a term within one statute and excludes it from another, the term
usually will not be read into the provision from which it was excluded.”).

¶16            In addition to the language of § 3-1261 itself, the statutory scheme otherwise
indicates that “design or figure” does not encompass location. A related statute, A.R.S.
§ 3-1262(A), which regulates the recording of brands and earmarks, reflects that a brand’s
location is distinct from its design or figure. Section 3-1262(A) states in pertinent part:

       Recording shall consist of depicting a facsimile of the brand adopted, and a
       diagram of the earmarks, together with an entry of the name, residence,
       telephone number and post office address of the person adopting the brand
       and earmarks, the date recorded, the place upon the livestock or other animals
       where the brand is proposed to be used, the kind of animals upon which the
       brand and earmark are proposed to be used, and a general designation and
       statement of the location of the range whereon such animals are permitted
       to range.




                                             5
                             STAMBAUGH v. KILLIAN, et al.
                                 Opinion of the Court

A.R.S. § 3-1262(A) (emphasis added). If “location” was included in “design or figure,”
there would be no need to separate out the depiction of “a facsimile of the brand,” which
must have a unique “design or figure,” from “the place upon the livestock or other
animals where the brand is proposed to be used.”

¶17           Because the meaning of § 3-1261(B) is plain, based on the statute as a whole
and its context within the statutory scheme, we do not resort to other canons of statutory
interpretation. See State v. Christian, 205 Ariz. 64, 66 ¶ 6 (2003). The statute clearly
provides that a brand with an identical design or figure may not be recorded.

¶18            Nonetheless, we address several additional arguments asserting the
ambiguity of the statute. The Department argues that when subsection (B) grants it
“discretion to refuse to record a brand that is similar to a previously recorded brand, the
statute necessarily also gives [the Department] discretion to record a brand that it
determines is similar to, but sufficiently distinguishable from, a previously recorded
brand to fulfill” the purposes of § 3-1261 in identifying livestock ownership and
preventing livestock theft. The Department asserts that this grant of discretion also
allows it to record an identical brand sufficiently distinguishable because of its location.
But even if we accept the Department’s contention that this language allows it to approve
similar brands, because neither “design” nor “figure” refers to location, approval of an
identical design in a different location is not “similar”; it is the same, in violation of the
statute.

¶19           Contrary to the Department’s argument, reading “design or figure” to not
include location does not render other provisions within A.R.S. § 3-1261 moot.
Mandating the location serves other useful functions. As Stambaugh argued,
“[E]xclusive brand designs serve to identify the owner of the brand, while monitoring the
location of these brands assists the [Department] with identifying problematic brands,
which may be unique in design but lead to misidentification.”

¶20            Furthermore, location can also serve as protection against theft. Requiring
ranchers to specify the location of their brands makes it more difficult for a thief to modify
or replace a valid brand because the thief must pass what effectively is a two-prong
security test: a matching design and a matching location. Even if the thief is able to
modify one brand design into another, it must still be in the required location.
Additionally, specifying the location of the brand helps the Department and other
ranchers know where to look to be able to quickly identify an animal’s owner. In other
words, the location requirement serves valuable functions without being part of the
“design or figure” of the brand itself.



                                              6
                            STAMBAUGH v. KILLIAN, et al.
                                Opinion of the Court

   C. Deference to Agency Interpretation.

¶21           The Department argues that we should defer to its interpretation of the
statute based on its expertise. Because the legislature has directly and clearly spoken to
the question at issue, this Court owes no deference to the Department’s interpretation.
See Wade, 241 Ariz. at 563 ¶ 21 (refusing to give weight to an agency’s interpretation of a
statute within its expertise when the legislature explicitly addressed the matter at issue
and this Court was “able to ascertain legislative intent by applying interpretive
principles”).

¶22            We note, however, that contrary to the court of appeals’ assertion, giving
the statute its plain meaning is unlikely to result in mass confusion in the cattle industry.
See Stambaugh, 240 Ariz. at 357 ¶ 15 n.5 (expressing concern that not reading location into
“design or figure” might invalidate hundreds of brands). At oral argument, we
questioned the parties at length about the Department’s practices. Despite the
Department’s claim of its “longstanding interpretation,” it could find only thirty-two
instances of duplicate brands out of 10,000 registered brands. Further, there was no
written policy at the time relevant here, and during the time period when there was a
written policy, it forbade identical brands.

¶23            The Department’s policy manuals from 1992 to 1998 state, “NO identical
brands are accepted for recording.” (emphasis in original). The manuals also read, “We
do not record a brand which conflicts with a recorded brand. This is a brand which
resembles a recorded brand or could, with slight changes, be changed into that brand,
especially if on the same side of the animal.” (emphasis added). According to its own
manuals, the Department’s policy did not even allow for similar looking (let alone
identical) brands on the same side of the animal. Rejecting identical brands in different
locations is unlikely to result in revocation of large numbers of existing brands.

                                     III. CONCLUSION

¶24           We hold that A.R.S. § 3-1261(B) is unambiguous and precludes the
Department from adopting or recording identical brands. We reverse the superior court’s
judgment and vacate the court of appeals’ opinion. We remand to the superior court with
instructions to grant summary judgment in favor of Stambaugh. Stambaugh is awarded
his reasonable attorney fees incurred in this Court pursuant to A.R.S. § 12-2030, upon
compliance with ARCAP 21.




                                             7
                            STAMBAUGH v. KILLIAN, et al.
                               BOLICK, J., Concurring

BOLICK, J., concurring:

¶25            I join entirely the Court’s analysis and outcome. In addition to other
arguments rejected by the Court, the Department urged us to apply Chevron, U.S.A., Inc.
v. Natural Resources Defense Council, Inc., 467 U.S. 837 (1984), and defer to its
administrative expertise in construing the statute. I write separately only to note that this
Court has never expressly considered whether Chevron or its progeny establish standards
for administrative deference under Arizona law. I trust that, to the contrary, our
constitutional separation of powers remains vibrant, notwithstanding the extent to which
the United States Supreme Court has eroded it in the federal context. See Gutierrez-
Brizuela v. Lynch, 834 F.3d 1142, 1149–58 (10th Cir. 2016) (Gorsuch, J., concurring).




                                             8